OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*711There was probable cause for the arrest of defendant and codefendant Juniewicz and the arrest was valid whether made by the police officer or a narcotics investigator. As to the contents of the airline bag, defendant has not preserved for our review, and we, therefore, do not reach the question whether the bag being open on the rear seat of the car is sufficient to distinguish People v Roman (53 NY2d 39) and Arkansas v Sanders (442 US 753).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.